NOTICE OF ALLOWANCE
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the recitation “A display device comprising: a display panel comprising a plurality of pixels; a timing controller for correcting an input image signal, and for transmitting the input image signal to the display panel; a memory for storing model correction data for correcting a gray value, the model correction data corresponding to respective models of a plurality of timing controllers, and for storing image quality correction data for correcting a gamma deviation of the display panel; and a correction controller for generating final correction data by using the model correction data and the image quality correction data, and for transmitting the final correction data to the timing controller “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Regarding claim 11, the recitation “A method for driving a display device comprising a display panel comprising a plurality of pixels, a timing controller for correcting an input image signal and transmitting the input image signal to the display panel, and a memory for storing model correction data for correcting a gray value corresponding to respective models of a plurality of timing controllers, and for storing image quality correction data for correcting a gamma deviation of the display panel, the method comprising: -4-116539428.1Appin No. 17/093,117Amdt date February 28, 2022Reply to Office action of January 10, 2022determining identification information of a timing controller; reading model data according to the identification information of the timing controller from among the model correction data; determining identification information of the display panel; reading the image quality correction data by using the identification information of the display panel; and generating final correction data by using the model correction data and the image quality correction data “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/kenneth bukowski/Primary Examiner, Art Unit 2621